HERNANDEZ, Judge (concurring in part, dissenting in part). I concur with the majority opinion as to “(a) ‘Offen liquor in motor vehicle.’” I respectfully dissent as to: “(b) ‘Driving while intoxicated’ ”, because in my opinion the words “driving while intoxicated” are commonly understood to mean driving under the influence of intoxicating liquor. This is the common name of the offense and also a factual description of what occurred. As to “(c) ‘License revoked’ and ‘no driver’s license’ ”; these words coupled with the word “driving” also used in the complaint and the citation to “Section 64-13-68, supra”, constitute substantial compliance with § 36-21-21 (a), supra, in my opinion. As to “ (d) ‘Red light violation’ ”; these words coupled with the citation to “Section 64-16-5, supra”, constitute substantial compliance with § 36-21-21 (a), supra, in my opinion. They are the common name of the offense and a factual description of what occurred.